 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge, Structural andOrnamental Iron Workers, Local Union 433(Stockton Steel Fabricators and Erectors, Inc.)and Gary M. Spring. Case 31-CB-2926March 5, 1980DECISION AND ORDERBy Members Jenkins, Penello, and TruesdaleOn August 31, 1979, Administrative Law JudgeGordon J. Myatt issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.ln this regard we note that the Administrative LawJudge discredited Gary Spring based in part on certain inconsistencies inhis testimony regarding the Union's unwillingness to allow him to look atthe out-of-work list on May 8, 1978. However, a review of the recordindicates that the testimony found inconsistent by the AdministrativeLaw Judge refers to events occurring on two different dates. We do not,therefore, rely on the Administrative Law Judge's analysis of Spring'stestimony of the matter in adopting his credibility resolutions.DECISIONSTATEMENT OF THE CASEGORDON J. MYATrr, Administrative Law Judge: Upona charge filed on May 8, 1978,1 and an amended chargefiled on June 23 by Gary M. Spring (hereinafter calledthe Charging Party or Spring), the Regional Director forRegion 31 issued a complaint and notice of hearing onJuly 26 against International Association of Bridge,Structural and Ornamental Iron Workers, Local Union433, hereinafter called the Respondent Union. On De-' Unless otherwise indicated, all dates herein refer to the year 1978.248 NLRB No. 33cember 8, the Regional Director issued an amended com-plaint and notice of hearing alleging that the RespondentUnion violated Section 8(b)(1)(A) and (b)(2) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. 151,et seq., hereinafter called the Act. The Respondent Unionfiled a timely answer and an amended answer admittingcertain allegations of the complaint, denying others, andspecifically denying the commission of any unfair laborpractices.2The substantive allegations of the complaint allege,inter alia, that the Respondent Union maintained and ad-ministered an exclusive hiring hall arrangement pursuantto a local agreement. That, on April 10, the Respon-dent's business agent told Spring he would not be re-ferred to work out of the hiring hall because he was nota member of the Respondent Union. Further, that onMay 8, the Respondent's business agent told Spring hehad to be a member of the Union in order to be referredto work, and caused Spring's layoff records to bechanged from a normal layoff to a layoff for "goofingoff" on the job because Spring filed charges against theRespondent Union with the Board. Finally, that on May8, Respondent's business agent refused to refer Spring toa job because he was not a member of the RespondentUnion and because Spring stated, and Respondent'sagent believed, he would go to the Board to protest theoperation of the hiring hall. The Respondent Uniondenied each of these substantive allegations.A hearing was held in this matter on March 1, 1979, inLas Vegas, Nevada. All parties were represented bycounsel and afforded full opportunity to examine andcross-examine witnesses, and to present material and rel-evant evidence on the issues involved herein. Briefs weresubmitted by the General Counsel and the RespondentUnion and have been duly considered.3Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS OF FACT1. JURISDICTIONThe amended pleadings admit and I find that jurisdic-tion should be asserted on the following basis:1. Stockon Steel Fabricators and Erectors, Inc., theemployer herein, is a wholly owned subsidiary of Her-rick Corporation. Herrick is a member of National Erec-tors Association and, as such, is party to a collective-bar-gaining agreement, called the National Agreement, withthe International Association of Bridge, Structural andOrnamental Iron Workers, of which the RespondentUnion is an affiliate local. The National Agreement in-corporates by reference all local collective-bargainingagreements negotiated between local unions having jusi-2 The complaint was further amended at the hearing and the Respon-dent Union amended its answer to admit certain allegations previouslydenied. However, the Union maintained its position that it had not en-gaged in conduct which constituted unfair labor practices under the Act.I The Respondent's brief was filed 2 days late and was accompaniedby a "Motion to File Brief of Respondent Instanter" The grounds setforth in support of the motion demonstrate that the untimely filing wascaused by inadvertent circumstances. Since this motion was not opposedby counsel for the General Counsel, it is hereby granted. IRON WORKERS, LOCAL UNION 433161diction in the geographic area for work covered by theNational Agreement and contractors engaged in suchwork.2. The District Council of Iron Workers of the Stateof California and Vicinity is a union association whichhas as members various local unions, including the Re-spondent Union, and exists in part for purposes of negoti-ating, executing and administering multiunion collective-bargaining agreements on behalf of its constituent mem-bers. The District Council and its various affiliatedlocals, including the Respondent Union, are parties to alocal agreement, effective June 30, 1977, to June 30,1980, covering employees of employers engaged in steeland iron construction in the State of California and aportion of Nevada which encompasses the Las Vegasarea. By virtue of the terms of the National Agreementbetween Herrick and the International Union, StocktonSteel is bound to the local agreement negotiated by theDistrict Council and the various employer associations.3. Stockton Steel is a California corporation and, inthe course of its business operations, annually sells andships goods and services valued in excess of $50,000 di-rectly to customers located outside the State of Califor-nia.On the basis of the foregoing, I find that StocktonSteel is, and has been at all times material herein, an em-ployer within the meaning of Section 2(2) engaged incommerce and operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and Or-namental Iron Workers, Local Union 433, is a labor or-ganization within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The Collective-Bargaining AgreementThe Respondent Union has its main office and hiringhall in Los Angeles, California. It maintains a smallbranch hall in Las Vegas, Nevada, which is run by asingle business agent, Fred Toomey. Under the terms ofthe local agreement (G. C. Exh. 2), the RespondentUnion has an exclusive hiring hall arrangement for thereferral of employees to contractors who are parties toor bound by the provisions of the local contract.Section 5 of the local agreement deals with the em-ployment of ironworkers within the jurisdiction of theDistrict Council and its member unions. This section pro-vides, inter alia:A-In order to maintain an efficient system ofproduction in the industry, to provide for an order-ly procedure for the referral of applicants for em-ployment, and to preserve the legitimate interest ofthe employees in their employment, the Employersand the Union agree that when an individual em-ployer requires workmen to perform any work cov-ered by this Agreement he shall hire applicants foremployment to perform such work in accordancewith this Agreement.B-I-The individual employ-er shall have the right to employ directly a mini-mum number of key employees who may include aGeneral Foreman and a Foreman. In addition, theindividual employer shall have the right to employdirectly on any job in the locality in which the indi-vidual employer maintains a principal place of busi-ness all employees required on such job or jobs,provided such employees are regular employees ofthe individual employer who have been employedby him fifty percent (50 %) of the working time ofthe applicants during the previous twelve (12)months.C-All other journeymen required by an individ-ual employer shall be furnished and referred to suchindividual employer through the hiring office of theappropriate Local Union.F-Subject to the provisions of Section 4 of thisAgreement, "Union Security," selection and referralof journeymen applicants to jobs shall be on a non-discriminatory basis and shall not be based on, or inany way affected by, union membership, by-laws,rules, regulations, constitutional provisions, or anyother aspect or obligation of union membership,policies or requirements. The selection and referralof applicants shall be operated in accordance withthe following plan:Any workman desiring employment in the workcovered by this Agreement shall be required to bereqistered in one of the Groups listed below. Eachsuch workman shall be registed in the highest prior-ity Group for which he qualifies.Group "A"All applicants for employment who have workedat the trade as journeymen or apprentices in thework of the type covered by this Agreement for thepast three (3) years in the geographic area coveredby this Agreement provided, however, if such ap-plicants request registration in this Group with thedesignation of a particular classification or classifi-cations, and specialty or specialties, they shall haveworked at least six (6) months within the three (3)years immediately preceding such registration, insuch classification or classifications, and specialty orspecialties. All apprentices graduating to journey-man status within the coverage of this Agreementshall be included in this Group "A".Group "B"All applicants for employment who have workedat the trade as journeymen or apprentices in workof the type covered by this Agreement for the pastfour (4) years, provided, however, if such applicantsrequest registration in this Group with the designa-tion of a particular classification or classifications,and specialty or specialties, they shall have workedat least nine (9) months within the four (4) years im-mediately preceding such registration, in such clas- 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDsification or classifications, and specialty or special-ties.Group "C"All applicants for employment who have workedat the trade as journeymen or apprentices in workof the type covered by this Agreement for the pasttwo (2) years or more and who have for the pastyear actually resided within the geographic areacovered by this Agreement.Group "D"All applicants for employment who have workedat the trade in work of the type covered by thisAgreement for one (1) year or more immediatelypreceding the date of their registration.Group "E"All other applicants for employment.G-Each Local Union shall maintain each of theseparate Group lists set forth above which shall listapplicants within each Group in the order of thedates they registered.H--Individual employers shall advise the ap-propriate Local Union of the number and classifica-tion or classifications, and specialty or specialties, orapplicants required. The appropriate Local Unionshall refer applicants to the individual employer byfirst referring applicants in Group "A" in the orderof their places on said list and then referring appli-cants in the same manner successively from the listsin Group "B", then Group "C", then Group "D",then Group "E".I-I-Any individual desiring employment shallregister at the appropriate Local Union by appear-ing personally and shall indicate his name, address,telephone number, Social Security Account number,classification or classifications, specialty or special-ties of the type of work desired, the date of suchregistration and other pertinent information if re-quired.2-Available for employment shall mean:a-All individuals seeking employment underSubsection 1-1shall be in the Local Union at regu-larly established Roll Call time.b-All individuals eligible for referral shall bepresent at the Local Union during dispatchinghours; provided, however, they may be present at alocation where they can be reached by telephone ifthey live in a remote area or, due to extenuating cir-cumstances, cannot be personally present.B. The Events Relating to the Charging PartySpring is an ironworker out of Seattle, Washington,and is a member of Local 82, a sister local of the Re-spondent Union. Spring testified that he worked out ofLocal 82 for 20 years and had been a member for 18years. In early 1978, Spring and his wife were vacation-ing in San Diego, California, and decided to spend sometime in Las Vegas. They arrived in Las Vegas in Marchand noticed that construction work seemed to be flour-ishing in the area. He began to investigate the possibili-ties of securing employment in the event he and his wifedecided to return to the area. Spring testified that hemade contact with a former acquaintance, Eddie Ed-wards, who was an ironworker employed by Steel, Inc.According to Spring, Edwards promised to contactToomey at the union hall and get Spring referred to ajob with Steel, Inc.The Springs returned home to Seattle in order to pre-pare for their return to Las Vegas. On April 10, Springappeared at the Respondent's hiring hall in Las Vegasand signed the out-of-work list. He testified that Toomeywas seated at the desk in the hall and, when he got Too-mey's attention, he asked to be referred to Steel, Inc. Heasked Toomey if Edwards had spoken to him and statedthat a job was available for him with that employer. Ac-cording to Spring, Toomey replied, "Who in the hell doyou think you are? You Goddamn 'boomers'4come inhere and you think you run the whole Goddamn hall.I'm the business agent here and I'm Fred Toomey."Spring stated that he then sought to convey to Toomeythat he was under the impression Edwards had alreadyspoken to him about Spring being employed by Steel,Inc. Spring testified that Toomey stated, "I'll talk towhomever I Goddamn well please. I'm a business agenthere. If you boomers think you can come here and-youson of a bitch-and run this local, then I will find outwhy." At this point, according to Spring, he stated"Maybe I better go downtown to the NLRB." Springtestified that Toomey then stated, "Go down there to seethose sons of bitches. I had trouble with them before.They don't scare me. I'm Fred Toomey."Spring testified that, in order to ease the situation, heexplained to Toomey that he could understand his desireto protect the local men, but in Seattle the local unionwas under a court order to refer out anyone that cameinto the hiring hall. Toomey's response to this, accordingto Spring, was, "You're Goddamn right. I protect mylocal men. They go out first on any of the jobs beforeanybody else does, especially you Goddamn boomers."Spring further testified that Toomey told him Steel, Inc.,was a "rat outfit" and he was out to get them. Toomeystated, according to the testimony of Spring, that hewould not send Spring to work for them nor would hesend anyone else out from the hiring hall to that employ-er.Spring testified that, after his encounter with Toomey,a call came in from an employer requesting two connec-tors and two groundmen. Toomey called out in the hallfor the men and then asked Spring if he were a connec-tor. When Spring replied that he was, Toomey asked ifhe would like to go to work for the employer, MartinIron. Toomey then dispatched Spring and another iron-worker to this employer.Spring testified that he worked on the Martin Iron jobfor 5 days and then injured his back. Because he had to4A "boomer" is described as an ironworker that goes from town totown or goes into an area under the jurisdiction of another local union inorder to work, IRON WORKERS, LOCAL UNION 433163take exercises to strengthen his back, Spring did notappear at the hiring hall until approximately April 19. Heput his name on the out-of-work list and reported to thehall each day to be dispatched. Spring stated that onFriday of that week he was in the hall and overheardToomey talking to another ironworker, Runyen. Accord-ing to Spring, Toomey stated that any person who cameinto the hall and caused trouble would be taken care of.Spring testified that Toomey indicated to Runyen thatthey had already taken care of an individual by wiringhis automobile and detonating it by remote control.Spring stated that Toomey then turned to him and ad-dressed him as "Killer." He told Spring he would sendhim out the following Monday to work for Steel, Inc.According to Spring, Toomey said this would be done assoon as he laid off a couple of boomers and apprenticeswho apparently were then working for Steel, Inc.Spring testified that, later that same day, he encoun-tered Toomey in the parking lot. He told Toomey thathe wanted to transfer to the Las Vegas branch of theRespondent Union and get on the A list. He inquired asto what procedure he would follow to accomplish this.Spring testified that Toomey told him he should send 8months' dues to the Los Angeles local and he (Toomey)would verify it. Then Spring was to serve 3 months onthe lower priority dispatch list with the rest of theboomers, and if he stuck it out he would be put on the Alist.Spring testified that, although Toomey promised tosend him out to the Steel, Inc., job the followingMonday, he was never dispatched. He returned to theunion office each day of that week but was never re-ferred to a job. On April 27, Spring went to the hiringhall and Toomey was not present. Another person wasfilling in for him and dispatching workers to jobs. A callcame in from Industrial Steel for two connectors. Springtestified that he heard the job was filled and he went to anearby restaurant with two other boomers when he wastold that another connector was needed on the job. Ac-cording to Spring, he and two boomers flipped a coinand he won. So he went to the dispatcher and bid forthe job. The individual filling in for Toomey dispatchedSpring to Industrial Steel as a connector and he beganwork the following day.Spring testified that he worked at the Industrial Steelsite until the following Thursday, May 4. He stated thaton that date Toomey came to the jobsite at approximate-ly 9 a.m.5According to Spring, Toomey went over andspoke to the job foreman. During the course of the con-versation, Toomey turned and pointed at him. Spring,however, was unable to hear what was being said. Atthe end of the day Spring was told by the foreman,Scaggs, that he and another worker would be replacedthe following Monday. Spring stated he was told thatsome steel on the job had been "misfabricated." Springasked for a layoff slip giving the reason he was being ter-minated, but was told that it was not the custom inNevada to give slips setting forth the reason for layoffs.a In his affidavit, Spring stated that Toomey appeared at the jobsite at7:45 a.m.Spring filed a charge against Industrial Steel (Case 31-CA-7978) and a charge against the Respondent Union al-leging that he was laid off because he was not a memberof the Respondent Union. The charge against Industrialwas subsequently withdrawn on advice of the Boardagent investigating the matter because it was felt to bewithout merit. The withdrawal request (G.C. Exh. 4)was signed on June 20 by Spring's daughter-in-law in Se-attle, who had been granted the power of attorney to doso. An amended charge against the Respondent Unionwas also executed on that date on behalf of Spring by hisdaughter-in-law citing an incident, discussed infra, al-leged to have happened with Stockton Steel.6The following Monday, May 8, Spring went to thehiring hall to sign the out-of-work list. His wife and afriend, Bob Trask, also went to the hall but did not enterat the same time that Spring did. Spring testified that,when he entered the hall, Toomey told him there weretwo lists to be signed. One was a list for local hands andthe other was a list for boomers. Spring stated he walkedover to look at the local list and Toomey told him "toget the hell away from there and come in and sign theboomer list on his desk."7According to Spring, the locallist was a normal ironworkers' out-of-work list while theboomer list was a blank sheet of paper with no headingon it. Spring stated he went over to Toomey's dest andsigned the boomer list. At this time, he stated that aperson, subsequently identified as Farley Rice, generalforeman for Stockton Steel, entered the hall and toldToomey that he needed men for Stockton's job at the"Barbary Coast." Spring testified that, after Rice's con-versation with Toomey, the latter put out a call in thehall stating that he needed two connectors and twogroundmen for Stockton.8Spring stated that he waitedfor 5 minutes and there was no response from the iron-workers in the hall. He then stood up and told Toomeyhe would take the call for one of the connector's posi-tions. Spring testified that Toomey replied, "This is forlocal hands only, Asshole." Spring testified that he didnot observe any men being dispatched to Stockton thatday. Spring also testified that, prior to making this state-ment, Toomey dispatched an older worker named RayShay to a job with Industrial Steel. According to Spring,Shay protested that he was not an ironworker andToomey indicated that it did not matter, and "[he could]6 At the hearing, Spring displayed considerable confusion as to the sig-natures on the amended charge and the withdrawal request. At one pointhe was uncertain whether he signed the documents or whether he autho-rized the Board agent to sign them. After a luncheon recess it was deter-mined that he and his wife had returned to the State of Washington onMay 12, and were away from their home in Seattle when the documentswere sent. Because the contents of the documents previously had beenread to him over the telephone and he was expecting to be away whenthey arrived, Spring authorized his daughter-in-law to sign his name andreturn the documents to the Board's office. While this does not invalidatethe withdrawal request or the amended charge, it is indicative of the con-fusion that was prevalent in much of the testimony given by Spring.7 On cross-examination, Spring testified that, when he attempted to ex-amine the out-of-work list for the local members, he was told by Toomeyto get his "filthy hands off the list."I Rice was called as a witness by the General Counsel. He testifiedthat he went to the union hall on one occasion to request men, althoughhe could not recall the date. He stated that the job began on May 1. andhe recalled that he did not go to the hiring hall personally until "after thejob had been running a good length of time." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave charge of the bolt shack." According to the testi-mony of Spring, Toomey made a telephone call after hedispatched Shay. Spring stated he overheard the conver-sation and Toomey told whomever he was speaking tothat he was sending a man out who was not able to getin the air. He told the other party to the conversationthat he wanted him to take care of Shay. During thissame conversation, according to Spring, Toomey stated,"We have a troublemaker in here by the name of GarySpring." He told the other party on the line that hewanted him to change his layoff slip from "layoff" to"joeying around on the job."9Spring testified that heheard Toomey state during the telephone conversationthat Spring "was a troublemaker because [he] had goneto the NLRB and filed a complaint against the Union,and he was going to fix [Spring's] ass." Spring furthertestified that after Toomey told him the Stockton jobwas only for local hands he closed the hiring hall statingthat, "I'm going down to the NLRB and straighten thoseassholes out."The following morning, Spring went to the hall again.He testified that he was directed by Toomey to sign theout-of-work list for local hands as well as the list forboomers. He stated that the furniture had been moved tothe back room, and Toomey told everyone to go to theback as the rugs in his office were going to be cleaned.According to Spring, he was the last one to go to theback and, when he did so, he stood in the doorway. Oneof the members inside with Toomey closed the door inhis face. Spring then went around to the window andsaid he was a member of "Local 86, International IronWorkers," and he would "stand in this window until theunion hall closed." Spring stated that Toomey was talk-ing on the telephone at the time that this took place.Later, according to Spring, Toomey came out of theoffice and stood in the hall and said, "I don't know you.I've never seen you in this hall before." Spring testifiedthat Toomey then stated, "If you want to work out ofthis hall ...you're going to have to go down to L.A.and turn in your card and get a referral slip before youcan work out of this hall." Spring replied that he was anironworker and was entitled to be dispatched out of thehall. He stated that he had been sent out on two jobspreviously. Spring testified that Toomey replied, "Oh,you have? I've never seen you before. It's funny the onlyway you can go out of this hall is by going to L.A. andclearing through the union hall. Down here we don'tdispatch any boomers out of this hall without a clearancefrom the L.A. local."On cross-examination, Spring told essentially the samestory about his encounter with Toomey on May 9,except that he embellished his account with even strong-er words. He stated that Toomey said, "I don't evenknow you, you son of a bitch. I've never seen youbefore. You want to work out of this hall, you've got togo down to L.A., 433, and get dispatched out of here[sic]. Nobody comes out of here but local hands." Springalso stated that Toomey attempted to grab his iron-workers' card out of his hand at this time. Spring testi-According to the testimony, "joeying" means fooling around orgoofing off on the job and not performing the work properly.fled that, after his encounter with Toomey in the hall,Toomey closed the hall because he said there had been adeath. Spring stated he then went to the FBI and theNLRB and gave an affidavit on what occurred thatday. oMrs. Spring testified that she and Trask entered thehiring hall separately from Spring on May 8. She hadsome experience as a welder's helper and went to signthe out-of-work list. She stated that she used her maidenname, Vaden, so that Toomey would not know that shewas married to Spring. According to her testimony,Toomey stated boomers and permit people had to sign adifferent list from that signed by local hands. She there-upon signed the boomer list. Mrs. Spring testified thatshe saw Rice from Stockton Steel enter the hall andheard him tell Toomey that he needed some hands. Shealso stated that she overheard Toomey have a telephoneconversation in which he said that he was having troublewith a fellow who had gone to the NLRB and he wasgoing to change his layoff slip to "joeying around on thejob." She corroborated Spring's testimony that when heasked to be referred to the Stockton job, Toomey toldhim it was "for local hands only, Asshole." She also re-called that, when Toomey closed the hall that morning,he stated he was going down to the NLRB and straight-en them out.Mrs. Spring further testified that she went to the unionhall, again separately from her husband, on May 9. Shestated, however, that she did not hear very much con-versation that morning. She testified that Toomey cameout and said the hall was closed because someone waskilled on a job.In her affidavit, given on May 12, Mrs. Spring statedthat Toomey answered the phone and said, "Oh, theShowboat." According to the affidavit, he then calledout for two connectors and two groundmen, and an oldman was dispatched to the job. According to Mrs.Spring's affidavit this old man told Toomey that he wasnot an ironworker and Toomey stated, "That's all right,I've taken care of it." Mrs. Spring's affidavit further indi-cated that Toomey called out for another connector andafter a few moments her husband went up to thewindow and said he would take the job. This is when,according to her affidavit, Toomey informed her hus-band the job was for local hands only. On cross-examina-tion, Mrs. Spring stated that she informed the Boardagent taking the affidavit that the incident involving theold man occurred before Toomey told Spring that theStockton job was for local hands only. She stated thatshe was informed it did not matter and that events notcovered by her affidavit were contained in the affidavitof her husband.Michael Runyen, an ironworker, testified for the Re-spondent. Runyen was one of the first people hired byStockton Steel to work on the job at the Barbary Coast.He stated he began working at that jobsite May 1 and hewas the steward for the job. He stated that, when Riceneeded men on the job, he would inform Runyen whowould then make a call to the union hall. He testified'o The record indicates that Spring did not give an affidavit to theBoard regarding these events until May 12. IRON WORKERS, LOCAL UNION 433165that no one was called by name and all of the orders formen were open orders; i.e., requests for a given numberof men rather than for specific ironworkers. Runyen alsodenied ever having a conversation at the union hall withToomey regarding placing explosives in the car ofanyone who caused trouble for the Union. Toomey's version of the events involving Spring wasdistinctly different from that given by Spring and hiswife. Toomey testified that, on April 10, Spring appearedat the union hall and said he wanted to be dispatched toSteel, Inc. Toomey questioned Spring and ascertainedthat he was out of the State of Washington. He stated hetold Spring he could not dispatch him without the jobsteward or the foreman of Steel, Inc., putting in a re-quest for men. He also told Spring that, if he was fromWashington, he would have to have a "shipping letter"through his local from Steel, Inc., and he would then bedispatched to that job.'2Toomey stated that Spring didnot have such a letter and he told him he would put himon the B list for dispatching. Toomey denied tellingSpring that he would not refer men to Steel, Inc., be-cause it was a "scab outfit or something of that nature."He stated that the owner of Steel, Inc., was a friend ofhis. Toomey testified that at the end of this particularconversation Spring stated that he would go to the Na-tional Labor Relations Board. According to Toomey, hetold Spring that was his prerogative but that he shouldgo by the procedure contained in the union book. Hetold Spring, "Read your book and you'll see, you know,that if you travel around, if you travel around the coun-try, you know you don't go on the A list; you go on theB list. Simple as that." He testified that Spring neverfiled a grievance under the contract to request a hearingcontesting his placement on the lower priority list.'3Toomey testified that he dispatched Spring to a job forMartin Iron that day. He stated that he called out for acouple of connectors and none of the men on the A listbid for it, but Spring "hollered out" for the job from theB list and was dispatched.Regarding the priority of the referral lists, Toomeystated he kept two lists at the hall, but actually indicatedthere were at least three lists. He testified that he main-tained an A list, a B list, and a permit list. Toomey statedthat all applicants signed one out-of-work list when theycame to the hall. As the applicants with the lower num-bers were dispatched, those with higher numbers moved" Runyen acknowledged that he was discharged from the StocktonSteel job after approximately 6 weeks. He stated he filed charges withthe NLRB, OSHA, and initiated a grievance under the contract. At thetime of the hearing, the NLRB charge had been deferred by the RegionalOffice because the grievance was pending under the contract procedureand the other matters involved safety, which was OSHA's jurisdiction.'' A shipping letter under the terms of the collective-bargaining agree-ment requires an employer bringing in workers from another geographi-cal jurisdiction to have them transferred from their home local and paytheir transportation costs and S20 a day subsistence. Toomey made theobservation that this practice was usually limited to foremen and mem-bers of supervision because of the additional cost to the employer,'3 Under the terms of the agreement a job applicant dissatisfied withhis classification on the referral list or grieved by the operation of thehiring hall could request a hearing before an appellate tribunal. The tribu-nal could consist of a representative selected by the employers party tothe agreement, a representative selected by the union, and an impartialumpire appointed jointly by the employers and the Union. The decisionof the tribunal would be final and binding. (G.C. Exh. 2, sec. 5(M).)forward on the list until they became eligible for dis-patching. Toomey testified that he only maintained an Aand B list, because the Las Vegas office was a branchhall that did not have the number of men to justify usingthe additional referral lists set forth in the contract.Toomey stated this method was fairer to everybody,since the B list was directly under the A list and the menwould be dispatched faster. According to Toomey, hecombined all of the referral lists below B because, "thelist with C, D, and E is a complicated son-of-a-gun."Toomey testified that, whenever an applicant camefrom within the geographical jurisdiction of the local dis-trict council, he was placed on the A list for referral.However, when an applicant came from the jurisdictionof another district council or local union, he was placedon the B list. When asked his understanding of the re-quirements for being assigned to the B list, Toomeystated that the applicant must have performed work cov-ered by the agreement for the last 9 months of his workexperience in the geographic jurisdiction of the local dis-trict council. Toomey stated that he could determinewhich referral list (A or B) an applicant qualified for byexamining the applicant's green ironworkers' card andquestioning him at the time of registration.Toomey also testified that while he only kept one out-of-work list, he required all applicants to sign a list eachday that they came to the hall. This list was kept on awirebound tablet. He stated he followed this practice inorder to avoid any dispute as to whether an applicantwas in the hall at the time a job was dispatched. It alsoenabled him to respond if a call came in from an employ-ment office seeking to find out what men were at thehall. Toomey stated he discontinued the practice ofhaving the men sign this daily list approximately 6months before the hearing in this case.Toomey recalled being asked by Spring about the pro-cedure to be followed in transferring into the Local. Ac-cording to Toomey, the conversation took place near hiscar sometime after Spring had been dispatched to MartinIron. Toomey told Spring that he would have to send hiscard to the Los Angeles office of the Union and pay aservice fee of $2.50 a week directly to that office for aperiod of 6 months. Toomey stated he could not acceptmoney at the branch hall and that he so advised Spring.He testified that Spring never followed this procedure.Toomey also denied that he had a conversation withRunyen in which he mentioned wiring the automobile oftroublemakers with explosives. Toomey stated that hewas "scared of that stuff."According to Toomey, he had no problem with thefact that Spring had been dispatched to the IndustrialSteel job in his absence. He stated that he went to theIndustrial jobsite on May 4 to check on the early startingtime of the ironworkers. Toomey testified that he wavedto Spring and other ironworkers he recognized on thejob because "it's politics." He denied pointing out Springto the job foreman or requesting that Spring be dis-charged. Toomey testified that he was not aware of thereason why Spring had been laid off from Industrial untilhe received a call from Scaggs on May 10 for more iron-workers. Toomey asked Scaggs at that time why he haddischarged Spring when he was still in need of men. Ac-.-- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Toomey, Scaggs stated Spring was dis-charged because he was unable to perform the workproperly. 4The Union's record indicate that Toomeydispatched four ironworkers to Industrial on May 10.(Resp. Exhs. 10-13.)Toomey testified that, on May 8, Spring came into theunion hall and signed the out-of-work list. He denied thatRice came to the hall requesting men for the StocktonSteel job. Rather, he stated the steward called the hallthat day with a request for four men. Toomey said the Alist had not been exhausted and he dispatched four mento the Stockton job. The Union's dispatch slips showthat Ray Shay, the individual asserted by Spring and hiswife to have been dispatched to Industrial and to havebeen the subject of a phone conversation by Toomey,was one of the ironworkers sent to the Stockton job onMay 8. (Resp. Exh. 6). Toomey denied telling Spring onthat date that the Stockton job was for local men only.Toomey testified that, on May 9, he had moved thechairs where the men usually sat from the hallway to aroom in the back of the union office. Toomey stated hedid this because when women came into the union officeto pick up health and welfare papers for their husbands,they were normally accompanied by children and theyfelt embarrassed having to walk through the area wherethe men were swearing or talking in a boisterous fashion.Toomey testified that everyone but Spring moved to theback. Spring came up and stood at the open window.When he asked Spring if he could assist him, Springstated, "I've got an International book and I can standwherever I want." Toomey testified that he askedSpring, "Why be a big asshole? The only reason is tokeep the hallway clear in case a woman comes in there.They don't feel backwards [sic] that way. We got twobig rooms in the back. We've got tables and all thechairs you want." Toomey stated that Spring insisted onstanding there and he returned to his work. Toomey alsodenied that he closed the union hall on Tuesday becausean ironworker had been killed on the job. Toomey statedthat there was never a member killed on the job while hewas business agent and denied making any reference toany man being killed on that date.Toomey also testified that, on May 8 and May 9, hedid not have any knowledge of the charges filed bySpring against the Respondent Union or Industrial. Therecords show that the charge against the Union wasmailed from the Board's office on May 9 and Toomeystated he did not receive a copy until the middle of theweek.Concluding FindingsAs recognized by the briefs of the parties, the issuespresented by this case rest primarily on a determinationof the credibility of the witnesses. If the testimony givenby the Springs is found credible, then a violation of theAct has been committed by the Respondent Union. But14 When Spring returned to Seattle, he applied for unemploymentcompensation, stating that he had been laid off by Industrial due to lackof work. Through an employers' association of which it was a member,Industrial contested Spring's claim and stated he was discharged "becauseof his inability to perform the work he was sent out to do " (Resp. Exh.I.)if their testimony is found to be unworthy of belief, thecomplaint must be dismissed. Having observed the wit-nesses while testifying and after a full review of theentire record in this case, I am constrained to concludethat a finding of a violation is not warranted.My conclusion in this regard is based foremost on thefact that I find the testimony of Spring to be simply un-reliable. As a witness, Spring impressed me as one whowas prone to embellish and exaggerate his description ofevents or incidents, even to the point of distortion, inorder to weave a tale designed to support his claim thathe had been discriminated against at the hiring hall. Forexample, Spring's graphic testimony about the loud andprofane encounter with Toomey on April 10, whereinToomey sought to establish that he was running thehiring hall and that local hands would be dispatchedfirst, would lead one to conclude that Spring would notbe referred to a job that day or any other time. Howev-er, when a call came in for ironworkers on the MartinIron job, Toomey dispatched Spring when none of themen on the A list put in a bid for the job. The fact thatSpring was dispatched by Toomey, immediately after thealleged heated encounter described by Spring, lends cre-dence to the testimony of Toomey regarding this inci-dent. Toomey explained to Spring that he could not bereferred to the Steel, Inc., job without a specific requestfrom that employer and that as an ironworker from an-other jurisdiction he had to go on the B list. ThatToomey dispatched Spring to the Martin Iron job afterthe men on the A list did not make application for itbelies any claim that Toomey told Spring he would notbe referred for work out of the hiring hall because hewas not a member of the Respondent Union.Similarly, despite a graphic recital of all of the inci-dents that he alleged occurred at the hiring hall, whenasked for an explanation regarding the signatures on theamended charge and the withdrawal request, Springbecame evasive and his memory faulty. He testified atone point that he gave the Board agent authorization tosign the amended charge and withdrawal request and atanother point indicated that the signature might or mightnot be his. After the luncheon recess, Spring was able torecall that he had authorized his daughter-in-law to signthe documents. I find this to be indicative of the factthat, where Spring felt his case against the Union wouldbe lessened in some fashion, he was willing to dissembleand be evasive. But where he felt it would assist his case,he was willing to distort and exaggerate. Indeed, evenhis testimony about events alleged to have occurred atthe hiring hall took on a different coloration wheneverhe was required to repeat his recital of a given incident.For example, when questioned by General Counsel,Spring stated that on May 8 when he attempted to lookat the out-of-work list, Toomey told him to get the hellaway from the book. Regarding the same incident, oncross-examination, he stated that he was told to get hisfilthy hands off the list. While it is true that the testimo-ny was intended to convey the same impression, i.e., thatSpring was not to look at the list, his factual account ofthe alleged incident changed with each series of ques-tions. IRON WORKERS, LOCAL UNION 433167But equally important in my decision to discredit thetestimony of Spring and his wife is the fact that their re-cital of the events which occurred on May 8 and 9 is tosome extent at odds with each other and contrary to therecord evidence submitted by the Union. Spring testifiedthat, on May 8, Rice came into the hall requesting menfor the Stockton Steel job at the Barbary Coast. Hestated that when the jobs were announced none of themen on the A list applied, and he made a bid for the job.When he did so, he was told by Toomey, "This is forlocal hands only, Asshole." Spring testified that he ob-served Toomey dispatch an older ironworker, identifiedas Shay, to a job at the Showboat for Industrial Steeleven though Shay is alleged to have stated he was not anironworker. Mrs. Spring's testimony corroboratedSpring's version of this event. However, in her affidavit,Mrs. Spring stated that Toomey was on the phone andmentioned the word "Showboat." It was then, accordingto Mrs. Spring's affidavit, that he dispatched Shay andtold him not to worry about the fact that he was not anironworker. The affidavit further indicates that Toomeycalled for additional men and Spring applied. It was thenthat he was told it was for local hands only.The dispatch slips submitted in evidence by the Uniondisclose that, on May 8, Toomey sent Shay along withthree other ironworkers to the Stockton jobsite at theBarbary Coast. There is no evidence, other than the tes-timony of the Springs, which indicates that Shay wasdispatched to the Industrial Steel job. This casts gravedoubts on the Spring's version of the phone conversationwhich is alleged to have taken place between Toomeyand someone at the Industrial jobsite. According to thetestimony of Spring and his wife, it was during this con-versation that Toomey told the other party on the line tochange Spring's layoff from Industrial the week beforeto "joeying around on the job." Since it is clear thatShay was dispatched to the Stockton job rather than tothe Industrial job as indicated by the Springs, it is diffi-cult to give credence to their testimony that Toomeywas engaged in a telephone conversation with Industrialbecause Spring filed charges with the Board. The recordevidence indicates the charges filed by Spring were notmailed from the Board's office until May 9 and Toomeytestified he did not learn of the charges until the middleof that week. Thus, it is evident that Toomey had noknowledge of Spring's charges against the Union or In-dustrial on that day that the Springs assert the statementwas made over the telephone. The General Counselargues that Toomey somehow learned of the charges onMay 8, and this caused him to contact Industrial regard-ing Spring. This argument is based purely on speculationand is contrary to the record evidence.Finally, both Springs testified that Rice entered thehall on May 8 and requested men for Stockton Steel.Rice, however, testified that he did not know the exactdate he went to the hall requesting men. He did statethat the only time he can recall going to the hall wasafter the job had been running "a good length of time."Since the Stockton job began on May I and this allegedappearance was a week later, it is more reasonable toconclude, as indicated by the testimony of Toomey andRunyen, that Toomey dispatched the workers that daypursuant to a telephone request from the job steward forStockton.In sum, I find that the testimony of Spring andMrs. Spring is contradictory and full of distortions inorder to support the Charging Party's claim that he hadbeen discriminated against in terms of referrals from theRespondent Union's hiring hall. Because I totally rejectthe testimony of the Springs, I find that the testimonypresented by the union witnesses must be credited. Thus,I find that Toomey maintained an out-of-work list at theunion hall and that he required all persons physicallypresent at the hall to sign a second list so that he wouldknow which of the ironworkers were there when thejobs were called. I do not find that this second list wasmaintained solely for "boomers" but, rather, that it en-abled him to keep track of the applicants when he an-nounced job openings. The fact that Toomey did notmaintain A through E lists as set forth in the collective-bargaining agreement in no way militates in favor offinding a violation here. Toomey maintained an A listwhich had certain residential as well as experientialqualifications for priority referral. The B list on whichSpring was placed was uniformly applied to all otherswho did not fulfill the A list qualifications. Hence, it canhardly be said that by placing Spring on the lower prior-ity list-which he would have normally qualified for inany event-the Respondent Union was discriminatingagainst him because of lack of membership.In sum, I find that the credited testimony and therecord evidence does not support the finding of a viola-tion in this Case. Accordingly, it is recommended thatthe complaint herein be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent, International Association of Bridge,Structural and Ornamental Iron Workers, Local Union433, is a labor organization within the meaning of Sec-tion 2(5) of the Act.2. Stockton Steel Fabricators and Erectors, Inc., is anemployer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3. The credited testimony and the record evidencedoes not establish that the Respondent Union violatedSection 8(b)(1)(A) and (b)(2) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant ofSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER' 5That the complaint in this case be, and the samehereby is, dismissed in its entirety.1" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.